Citation Nr: 1414181	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service connected right knee degenerative joint disease currently 10 percent disabling.   

2.  Entitlement to an effective date earlier than August 28, 2006 for service connection for degenerative joint disease, right knee. 

3.  Whether new and material evidence has been received to reopen claim for service connection for below the knee amputation of the right leg.  


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 





INTRODUCTION

The Veteran has active service in the United States Army from July 1975 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The Veteran submitted claims for service connection for service connection for right wrist, left wrist, right shoulder, left shoulder, depression, and Posttraumatic Stress Disorder in September 2009.  The RO reopened and subsequently denied a claim for service connection for bilateral carpal tunnel syndrome in June 2005. The Veteran did not timely perfect an appeal for this claim.  The Board is unsure as to whether the Veteran intended the September 2009 submission on a VA Form 9 that indicated claims for right wrist, left wrist, right shoulder, and left shoulder, as a new claim for bilateral carpal tunnel.  

In any event, these issues are not properly in front of the Board and the Board has no jurisdiction to adjudicate these claims.  Additionally, the Board notes that the Veteran submitted a VA Form 9 in September 2009 indicating a desire to appeal his denial for service connection for depression.  The RO denied a claim for service connection for depression in May 2004.  The Veteran never perfected an appeal for this issue after the RO's denial.  Similarly, the Board notes that the Veteran indicated a desire to appeal for service connection for PTSD.  However, the RO has not adjudicated a claim for PTSD to date.  These issues are not properly before the Board, the Board has no jurisdiction to adjudicate these claims. 

The Board refers these claims for the RO to develop and adjudicate.  The Veteran may wish to speak with a representative of the RO to insure that all claims are fully addressed (or, at the very least, clearly indicate what claims he is raising at this time, if any).  For reasons noted above, his statements are no always clear.


FINDINGS OF FACT

1.  The Veteran continues to have degenerative joint disease.  The Veteran has experienced reduced range of motion due to painful movement.  

2.  The Veteran's claim for service connection for a right knee condition was submitted August 28, 2006.  The Veteran did not timely appeal the Veteran's previous denial by the RO for service connection for a right knee condition in June 2005.  The Veteran had one year from the date of the letter notifying him of the decision.  The Veteran was notified on June 29, 2005.  Since no appeal was received, the decision became final.  An earlier effective date cannot be given. 

3.  The Veteran has not submitted new and material medical evidence pertaining to his below the knee amputation of the right leg.
  

CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for service connected right knee degenerative joint disease currently 10 percent disabling is granted; a second, separate, 10 percent evaluation is granted for the Veteran's painful motion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260 (2013).

2.  Effective date earlier than August 28, 2006 for service connection for degenerative joint disease, right knee is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §3.400 (2013).

3.  New and material evidence has not been received to reopen claim for entitlement to service connection for below the knee amputation of the right leg; the appeal is denied. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Degenerative Joint Disease Right Knee

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, for claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 				

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  That is, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See, too, Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that consideration of 38 C.F.R. 4.59 is not limited to situations when the Veteran has arthritis).

But the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court also has clarified that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

The Veteran's degenerative joint disorder, right knee, is rated under Diagnostic Code 5257-5003.  38 C.F.R. § 4.71a.  The Veteran has a severe non-service connected right leg disability (the below the knee amputation of the right leg) that makes the evaluation of this problem complex.  The Veteran will be given every consideration. 

DC 5257 concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe." These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just." 38 C.F.R. §§ 4.2, 4.6.

DC 5260 provides for the evaluation of limitation of flexion of the knee and leg. A 0 percent rating is warranted when knee and leg flexion is limited to 60 degrees. A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted when it is limited to 15 degrees.

38 C.F.R. § 4.71, Plate II, shows that normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Other VA General Counsel Opinions, VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998), provide guidance on when separate ratings for knee disability may be assigned under the arthritis and limitation-of-motion codes (DCs 5003, 5010, 5260 and 5261) in addition to ratings under DC 5257 for subluxation/instability or under DCs 5258 and 5259 for cartilage impairment.  

Essentially, these opinions indicate separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion. 

This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran's claims file, overall, includes some evidence of treatment for reduced range of motion and pain. 

A May 2005 VA medical record indicates that the Veteran reported that he had constant knee pain, sharp shooting pains, swelling, and stiffness.  He also reported limited range of motion, painful and difficult ambulation since his below the knee amputation. 

At the May 2005 VA examination the Veteran's range of motion was recorded as extension limited to 0 degrees and flexion to 95 degrees.  Motor 5-/5.  The examiner noted that the Veteran did have limited range of motion with pain having a major impact.  The Veteran's knee was noted as stable.  The examiner stated that the Veteran had mild to moderate degenerative joint disease of the right knee and femoro patellar joint with considerable narrowing of the lateral knee joint.  No ankylosis was present. 

A treatment note from the Hines VAMC dated September 8, 2005 indicated that the Veteran reported that he had sharp and shooting pain in his knee.  Other treatment notes from Hines VAMC in September 2005 note that the Veteran's right knee pain was worse when walking, standing, or bending. 

A January 2006 treatment note from Hines VAMC stated that the Veteran had moderate to severe degenerative joint disease changes of right knee with lateral compartment narrowing. 

A February 2006 treatment note from Hines VAMC states that the Veteran had significant degenerative joint disease of the knee. 

May 2006 treatment notes from VAMC indicate that the Veteran had persistent pain in his knee with ambulation. 

An October 2006 treatment note from Hines VAMC stated that there was no effusion, warmth, or erythmia.  Mild crepitation with flexion and extension of the knee was noted. 

A January 2008 treatment note from Hines VAMC indicates that the Veteran reported that he had sharp, shooting, nagging, pain. 

A March 2008 treatment note from Hines VAMC indicates that the Veteran had severe arthritis in his knee. 

Given the medical evidence in the Veteran's claims file, the Board finds that the Veteran's existing 10 percent rating under Diagnostic Code 5257 is continued.  The Veteran does have a "slight" disability.  The Board notes that no instability was elicited by the May 2005 VA examiner, which only provides highly probative evidence against this claim (both the current evaluation and an increased evaluation). Where "moderate" or "severe" instability exists, the Board expects that such instability would have been apparent to the VA examiner. 

Additionally, the Board notes that the Veteran's medical evidence indicates that he has demonstrably painful motion and flexion is limited to 95 degrees as evidenced by his May 2005 examination.  While the limitation of flexion is noncompensable as recorded at that date and on that level under Diagnostic Code 5260, the presence of crepitus has been noted subsequently.  After applying the appropriate diagnostic codes and considering the DeLuca factors, the Board finds that an evaluation in excess of 10 percent is warranted for this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  

Based on the above, a second, separate, 10 percent evaluation is warranted. 

In this regard, it is important for the Veteran to understand that it is only in taking into consideration his pain that this evaluation can be found.  

Additional diagnostic codes also apply to rating knee disabilities.  38 C.F.R. § 4.71a.  The evidence of record does not show and the Veteran does not allege that he has ankylosis, semilunar cartilage impairment, tibia or fibula impairment, or genu recurvatum.  Ratings under DCs 5256, 5258, 5259, 5261, 5262, and 5263 are not warranted.  Id. 

The Board has also considered a referral to the Director of VA Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The schedular rating criteria contemplate the impairments and symptoms associated with the right knee disability.  The Veteran's right knee disability has been manifested by symptoms of pain on prolonged use and crepitus.  These are specifically enumerated in the ratings criteria for the knee or in the guidance for application of the ratings schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  In the absence of additional functional impairment not anticipated by the ratings schedule, the Board finds that the criteria for referral of the service-connected right knee disability for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 118.

The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 511.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.   

As such, the Board finds that in giving the benefit of the doubt to the Veteran, the increased rating claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Effective Date Earlier than August 28, 2006 for Service Connection for Degenerative Joint Disease, Right Knee.

The Veteran seeks an effective date earlier than August 28, 2006 for service connection for degenerative joint disease, right knee.  

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2013).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013).

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose. 38 C.F.R. § 3.400(o)(1) (2013). 

If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2012).  Or, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received. 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).

The Board notes the extensive medical records and other evidence associated with the Veteran's claims file.  

As discussed previously, the Veteran was granted service connection and a 10 percent evaluation for degenerative joint disease, right knee, in December 2008.  The Veteran's service connected for degenerative joint disease, right knee was given an effective date of August 28, 2006, the date which the claim to reopen was received.  The Veteran timely filed a notice of disagreement in which he stated that he believed that he should have an earlier effective date.  A statement of the case issued in April 2011, reflecting a de novo review by a decision review officer (DRO) of the records and evidence associated with the Veteran's claim and maintained the August 28, 2006 effective date.  The Veteran filed a timely VA Form 9 in April 2011. 

The Board notes that the Veteran originally filled his claim for right knee condition in March 2003 and was denied by a July 2003 rating decision.   That denial was confirmed and continued by a rating decision in May 2004.  The Veteran filed another for right knee condition in October 2004.  The Veteran was subsequently denied service connection for right knee condition in June 2005.  The Veteran had one year from the date of the letter notifying him of the decision.  The Veteran was notified on June 29, 2005.  Since no appeal was received, the decision became final.  

On August 28, 2006, the RO received the Veteran's reopened claim for a right knee condition.  Following the appeal of the May 2007 rating decision denial, the Veteran was granted service connection for moderate degenerative joint disease, right knee, in the December rating decision.  

As discussed above, the effective date is properly the date of receipt of the claim to reopen.  The claim was not brought until August 2006.  The claim was not brought within one year after separation from active service in order to receive an effective date one day after separation from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Accordingly, the claim for an earlier effective date is denied. 

New and Material Evidence

The Veteran asserts that he has presented new and material evidence sufficient to reopen his service connection claim for below the knee amputation of the right leg. 

The record indicates that the Veteran was initially denied service connection for below the knee amputation in July 2003.  The Veteran was subsequently denied service connection for below the knee amputation of the right leg in rating decisions dated May 2004 and June 2005.  These decisions were not appealed and are therefore final.  The evidence at that time clearly indicated both the existence of the disability and ongoing treatment for the problem.  Medical evidence at that time indicated another cause for the disability.  

In a May 4, 2007 rating decision, of which the Veteran was informed on May 10, 2007, the decision was confirmed and continued the previous denials because new and material evidence had not been submitted.  The May 2007 rating decision has been appealed. 

Rating decisions that are not appealed are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran has not submitted new and material evidence since his last denial.  Evidence from Hines VAMC and Midland Associates submitted in support of his claim do not constitute new and material evidence because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Evidence submitted from Midland primarily consists of treatment notes that detail the Veteran's pain and the extent of his disability, which is not in dispute or was it during the prior rating action.  Evidence from Hines VAMC includes mental health treatment notes, nursing assessments, and other treatment notes.  However, neither this evidence, nor that submitted from Midland Associates discusses a possible nexus between the Veteran's service and his below the knee amputation of the right leg or any connection between it and any service connect disability.  The "new" evidence simply indicates treatment for the problem that was clearly indicated during the prior rating action.  As a result, it is not material to this claim.

Although the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low", it is a threshold.  As discussed above, that threshold was not met.  The claim is not reopened. 


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection (with new and material notice) and increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in January 2005 and October 2006. 

Accordingly, it is adequate to resolve the issue of service connection and severity of disability.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Entitlement to an increased evaluation for service connected right knee degenerative joint disease is granted; a second, separate, 10 percent rating is granted subject to governing criteria applicable to the payment of monetary benefits. 

An earlier effective date for right knee degenerative joint disease is denied. 

New and material evidence has not been received to reopen claim for entitlement to service connection for below the knee amputation of the right leg; the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


